Filed 7/13/21 In re D.M. CA4/2
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
 California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
                                     or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   FOURTH APPELLATE DISTRICT

                                                 DIVISION TWO



 In re D.M., a Person Coming Under the
 Juvenile Court Law.

 SAN BERNARDINO COUNTY
 CHILDREN AND FAMILY SERVICES,                                           E075694

          Plaintiff and Respondent,                                      (Super.Ct.No. J285821)

 v.                                                                      OPINION

 P.M.,

          Defendant and Appellant.


         APPEAL from the Superior Court of San Bernardino County. Annemarie G.

Pace, Judge. Affirmed.

         The Law Office of Richard L. Knight and Richard L. Knight, under appointment

by the Court of Appeal, for Defendant and Appellant.

         Michelle D. Blakemore, County Counsel, and David Guardado, Deputy County

Counsel, for Plaintiff and Respondent.




                                                             1
       Defendant and appellant P.M. (father) here challenges the juvenile court’s

jurisdictional findings and orders as to his daughter D.M. (child), contending that there is

no substantial evidence to support them. We are not persuaded and therefore affirm.

                                   I. BACKGROUND

       The child (born April 2018) was detained out of father’s care by plaintiff and

respondent San Bernardino County Children and Family Services (CFS) in July 2020.

The child’s mother, who is not party to this appeal, had taken the child to the emergency
                                                                         1
room, concerned about injuries she had sustained while in father’s care. The child was

observed to have bruises on her shins and her thighs, as well as petechiae (burst small

blood vessels) on one cheek. Father reported that the injuries resulted from the child

falling off playground equipment at the park; he had walked to the car to retrieve snacks,

leaving the child for a moment with the child’s teenage half-sibling, when the fall

happened. The half-sibling confirmed that the child had fallen from some playground

equipment. A physician’s assistant at the emergency room, however, told the social

worker that the child’s injuries did not appear to have been caused by such a fall.

       The child was referred to the Children’s Assessment Center for a forensic medical

examination. The doctor who performed the examination observed not only the bruises

on the child’s legs, but also a bruise on her lower abdomen, all of which appeared to have

been caused by “blunt force trauma.” The doctor’s preliminary opinion was that the



       1
         Mother and father were never married and did not live together; the child
primarily lived with mother, but visited with father regularly.

                                             2
child’s “numerous bruises” were “not consistent” with a fall from playground equipment.

The history provided by father also did not account for the petechiae on the child’s cheek.

The injuries were, the doctor opined, “highly suspicious for physical abuse.”

       The child had previously been brought to CFS’s attention in September 2019, also

in relation to concerns that she was being physically abused by father. She had returned

from a visit with father with bruises on her neck and nose. Father told an investigating

social worker that the child had been “‘choking on her mucus’ and began to vomit,” and

the bruises occurred when he “‘tried to help the child not choke on herself.’” That

allegation of abuse was ultimately dismissed as “inconclusive because it could not be

determined if [father’s] explanation was consistent with the child’s injuries.”

       In the dependency petition, CFS alleged that the child came within Welfare and

Institutions Code section 300, subdivisions (a) (serious physical harm), (b)(1) (failure to
                                                                                             2
protect), (e) (severe physical abuse of a child under five), and (j) (abuse of a sibling).

The subdivision (a), (b)(1), and (e) allegations all related to alleged physical abuse of the
                 3
child by father. The subdivision (j) allegation related to the circumstance that another

half-sibling of the child (born September 2017) was already the subject of an ongoing




       2
           Undesignated statutory references are to the Welfare and Institutions Code.
       3
          One of the subdivision (b)(1) allegations was framed as mother’s failure to
protect the child from physical abuse by father, while the other allegations were based on
physical abuse by father directly, or suffered by the child while in the care of father.


                                               3
dependency proceeding arising in part out of “substance abuse” and “ongoing domestic
                       4
violence” by father.

       At the jurisdiction and disposition stage, after a contested hearing, the juvenile

court sustained the allegations under section 300, subdivisions (a), (b)(1), and (j) as to

father, finding the subdivision (e) allegation not true and, on CFS’s recommendation,

dismissing the subdivision (b)(1) allegation as to mother. The court removed the child

from father’s care, placed her with mother, and closed the case with exit orders granting

mother sole legal and physical custody and ordering father to have supervised visitation.

                                      II. DISCUSSION

       The only disputed issue in this appeal is whether the juvenile court’s jurisdictional
                                                   5
findings are supported by substantial evidence. We find that they are.

       The burden of proof for jurisdictional findings is preponderance of the evidence.

(Cynthia D. v. Superior Court (1993) 5 Cal.4th 242, 248.) “‘In reviewing the

jurisdictional findings . . . we look to see if substantial evidence, contradicted or


       4
          This court has previously ruled on a writ petition arising from that half-sibling’s
case; we denied father’s petition challenging the juvenile court’s order terminating his
reunification services and setting a section 366.26 hearing as to the half-sibling. (P.M. v.
Superior Court (Oct. 13, 2020, E075420) [nonpub. opn.].) The jurisdictional matters at
issue in this appeal were adjudicated in the same hearing as the matters regarding the
half-sibling at issue in the earlier writ proceeding.
       5
         The parties both assert in briefing that it is appropriate for us to consider the
merits of father’s arguments regarding the jurisdictional findings even though the
juvenile court has closed the case and issued exit orders. We agree. (See In re C.C.
(2009) 172 Cal.App.4th 1481, 1489 [considering appeal on the merits “in an abundance
of caution,” even though appellant’s concern about “the possibility of prejudice in
subsequent family law proceedings” was “highly speculative”].)

                                               4
uncontradicted, supports them. [Citation.] In making this determination, we draw all

reasonable inferences from the evidence to support the findings and orders of the

dependency court; we review the record in the light most favorable to the court’s

determinations; and we note that issues of fact and credibility are the province of the trial

court.’” (In re R.T. (2017) 3 Cal.5th 622, 633.) “Under the substantial evidence rule, we

must accept the evidence most favorable to the order as true and discard the unfavorable

evidence as not having sufficient verity to be accepted by the trier of fact.” (In re Casey

D. (1999) 70 Cal.App.4th 38, 53.) The appellant bears the burden of showing there is no

evidence of a sufficiently substantial nature to support the findings or orders. (In re

L.Y.L. (2002) 101 Cal.App.4th 942, 947.)

       Father’s arguments rest primarily on the notion that the medical opinions in the

record, concluding that the child’s injuries were nonaccidental, do not constitute

evidence, but only speculation. Not so. The juvenile court was entitled to rely on the

opinions of the doctor who conducted the child’s forensic medical examination and the

physician’s assistant who treated the child in the emergency room that the injuries

suffered by the child appeared to be nonaccidental. (See, e.g., In re A.S. (2011) 202

Cal.App.4th 237, 245 [citing such expert testimony as basis for rejecting substantial

evidence challenge to jurisdictional findings], disapproved on another ground by

Conservatorship of O.B. (2020) 9 Cal.5th 989, 1003, fn. 4.)

       Father makes much of his testimony and that of the child’s teenage half-sibling

that the child fell from playground equipment. But the circumstance that some evidence



                                              5
arguably points to a different conclusion than the one reached by the experts is

immaterial in the present procedural posture. (In re Casey D., supra, 70 Cal.App.4th at p.

53.) The juvenile court was free to conclude, particularly in light of the expert opinions

in the record, that the injuries at issue were not caused by that accidental fall, even

assuming both father and half-sibling were telling the truth about the fall occurring. (In

re R.T., supra, 3 Cal.5th at p. 633; In re Casey D., supra, at p. 53.)

       Father proposes that the medical expert opinions were inadequate because the

doctor and physician’s assistant “had only a little bit of the evidence” and “didn’t hear the

testimony by [the child’s teenage half-sibling] because they weren’t at court.” He argues

that their conclusions, therefore, were not “based ‘in light of the whole record.’” To say

that this line of argument is without merit is something of an understatement. There is no

authority in support of the proposition that a medical expert’s opinion regarding a child’s

injuries must take into account all testimony presented at trial, rather than be derived

primarily (or even exclusively) from an examination of the child. The language father

quotes is cherry picked from the following sentence: “‘The ultimate test is whether it is

reasonable for a trier of fact to make the ruling in question in light of the whole record.”

(In re Savannah M. (2005) 131 Cal.App.4th 1387, 1394.) In context, this language does

not support father’s application of it to the medical opinions, rather than to the trial

court’s ruling.

       We find that the juvenile court reasonably concluded, in light of the whole record,

that it was more likely than not that father physically abused the child, and that the child



                                               6
therefore came within section 300, subdivisions (a) and (b)(1), given (1) the evidence that

the child was injured while in father’s care; (2) the circumstance that father’s only

explanation for the child’s injuries was inconsistent with observations of the injuries by

medical professionals; (3) the medical professionals’ opinions that the child’s injuries

appeared to be nonaccidental; and (4) the lack of any indication in the record that some

other person might have injured the child without father knowing about it. Father’s

arguments regarding the sufficiency of the evidence relating to the juvenile court’s

section 300, subdivision (a) and (b)(1) findings therefore fail, and we need not consider

the parties’ arguments relating to subdivision (j). (See In re I.J. (2013) 56 Cal.4th 766,

773-774.)

                                    III. DISPOSITION

       The challenged findings and orders are affirmed.

       NOT TO BE PUBLISHED IN OFFICIAL REPORTS


                                                                RAPHAEL
                                                                                             J.

We concur:

McKINSTER
                Acting P. J.

FIELDS
                           J.




                                             7